Citation Nr: 0417504	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  02-20 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to a rating higher than 30 percent for bilateral 
third-degree pes planus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran served on active duty from August 1958 to 
November 1959.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied a 
claim for a rating higher than 10 percent for bilateral pes 
planus (flat fleet), for service connection for residuals of 
a bunionectomy of the right foot, and for a temporary total 
convalescent rating under 38 C.F.R. § 4.30 ("paragraph 
30").  He initiated an appeal of all three claims by 
submitting a timely notice of disagreement (NOD) in May 2002.

Subsequently, in a September 2002 decision, the RO granted a 
temporary total convalescent rating under 38 C.F.R. § 4.30 
effective from November 27, 2000, to April 30, 2001.  And 
upon termination of the temporary total convalescent rating, 
the RO also granted a higher 30 percent rating for the 
bilateral pes planus, effective May 1, 2001.  As well, the RO 
indicated the veteran's bunions are a manifestation (i.e., 
part and parcel) of his service-connected bilateral pes 
planus.  And after receiving a statement of the case (SOC), 
also in September 2002, the veteran's substantive appeal (VA 
Form 9) received in October 2002 only concerned one issue - 
his purported entitlement to a rating higher than 30 percent 
for his bilateral pes planus.  See, e.g., AB v. Brown, 9 
Vet. App. 35, 39 (1993)  So this is the only claim currently 
before the Board.  38 C.F.R. § 20.200 (2003).  The January 
2003 statement from the veteran's representative (on VA Form 
646) only mentioned this one issue.  And although a more 
recent statement (appellant's brief) from a representative in 
June 2004 mentions this issue in addition to the claim for 
service connection for the residuals of the bunionectomy, 
it apparently was merely an oversight in listing this 
additional issue.  In any event, there was not a timely 
appeal concerning it.  So if the veteran, for example, wants 
to request a separate rating for his bunions-apart from the 
rating for his flat feet, then he must file a new claim for 
this at the RO.

As for the claim currently on appeal, for a rating higher 
than 30 percent for the flat fleet, the Board cannot yet 
decide this issue.  So the case is being REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

Initially, the Board notes the enactment of the Veterans 
Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as a duty to notify the claimant of what evidence will 
be obtained by whom-him or VA.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, the VCAA and implementing 
regulations define the obligation of VA with respect to its 
duty to assist a veteran in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

The record on appeal does not include any correspondence from 
the RO specifically addressing the VCAA notice and duty to 
assist provisions as they pertain to the issue currently on 
appeal, to particularly include the duty imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) requiring the 
Department to explain what evidence will be obtained by whom.  
See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  This must be done 
before deciding this appeal, and the Board, itself, cannot 
correct this procedural due process deficiency - rather, the 
RO must.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  And after 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the procedures set forth in 38 C.F.R. § 3.159 
(2003).  

The veteran also is entitled to a thorough rating examination 
that takes into account all relevant background information, 
including prior medical evidence concerning his condition at 
issue.  Roberts v. Derwinski, 2 Vet. App. 387 (1992).  The 
examiner who conducted the September 2001 VA evaluation 
stated that the veteran's medical records, including the 
records of his recent foot surgery, were not available for 
review.  In addition, this examination is inadequate to 
properly rate his disability under the criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (flat feet).  Therefore, he 
should be scheduled for another examination.  38 C.F.R. 
§ 4.2.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.  Also 
request that the veteran submit all 
relevant evidence and information in his 
possession.

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for pes planus or 
associated residuals since service, 
the records of which are not already on 
file.  And with his authorization, obtain 
records from each health care provider he 
identifies.



3.  After the development above has been 
accomplished, schedule the veteran for 
another VA examination to determine the 
severity of his bilateral pes planus and 
associated residuals (bunions, etc.).  
All diagnostic testing and evaluation 
needed to make this determination should 
be performed.  The claims folder must be 
made available to the examiner prior to 
the examination for a review of the 
veteran's pertinent medical history.  And 
the examiner should comment on the 
following:

a.  Is there objective evidence of 
deformity of the veteran's feet, such as 
pronation or abduction?

b.  Does the veteran have pain on 
manipulation and use of his feet?

c.  Is there swelling on use of the 
veteran's feet?

d.  Does the veteran have callosities on 
his feet?

e.  Does the veteran have tenderness of 
the plantar surface of his feet?

f.  Does the veteran have marked inward 
displacement and severe spasm of the 
tendo achillis on manipulation of his 
feet?

g.  Does the veteran use orthopedic shoes 
or appliances for his pes planus, and, if 
he does, is his condition improved by 
such use?

h.  Please also provide a statement 
regarding the overall degree of the 
veteran's pes planus.

4.  Then readjudicate the veteran's claim 
for a rating higher than 30 percent for 
his bilateral third degree pes planus 
based on the additional evidence 
obtained.  If benefits are not granted to 
his satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
to it.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




